


110 HR 7245 IH: To amend the Help America Vote Act of 2002 to prohibit

U.S. House of Representatives
2008-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7245
		IN THE HOUSE OF REPRESENTATIVES
		
			October 2, 2008
			Mr. Holt introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to prohibit
		  the use in any election for Federal office of any election-dedicated voting
		  system technology which has not been certified for use in the election by the
		  State which will administer the election and to establish the standards under
		  which such technology and information regarding the technology may be
		  disclosed, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the Election
			 Software Disclosure Act of 2008.
		2.Prohibiting use of
			 uncertified election-dedicated voting system technologies; disclosure
			 requirements
			(a)In
			 GeneralSection 301(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by adding at
			 the end the following new paragraph:
				
					(7)Prohibiting use
				of uncertified election-dedicated voting system technologies; disclosure
				requirements
						(A)In
				generalA voting system used
				in an election for Federal office in a State may not at any time during the
				election contain or use any election-dedicated voting system technology—
							(i)which has not been certified by the State
				for use in the election; and
							(ii)which has not been deposited with the
				appropriate State and local election officials to be held in escrow and
				disclosed in accordance with this paragraph.
							(B)Requirement for
				and restrictions on disclosureA State or local election official with
				whom an election-dedicated voting system technology has been deposited
				shall—
							(i)hold the
				technology in escrow; and
							(ii)disclose
				technology and information regarding the technology to another person
				if—
								(I)the person is a
				qualified person described in subparagraph (C) who has entered into a
				nondisclosure agreement with respect to the technology which meets the
				requirements of subparagraph (D); or
								(II)the official is
				required to disclose the technology to the person under State law, in
				accordance with the terms and conditions applicable under such law.
								(C)Qualified
				persons describedWith respect to the disclosure of
				election-dedicated voting system technology by an election official under
				subparagraph (B)(ii)(I), a qualified person is any of the
				following:
							(i)A
				governmental entity with responsibility for the administration of voting and
				election-related matters for purposes of reviewing, analyzing, or reporting on
				the technology.
							(ii)A
				party to pre- or post-election litigation challenging the result of an election
				or the administration or use of the technology used in an election, including
				but not limited to election contests or challenges to the certification of the
				technology, or an expert for a party to such litigation, for purposes of
				reviewing or analyzing the technology to support or oppose the litigation, and
				all parties to the litigation shall have access to the technology for such
				purposes.
							(iii)A person not
				described in clause (i) or (ii) who reviews, analyzes, or reports on the
				technology solely for an academic, scientific, technological, or other
				investigation or inquiry concerning the accuracy or integrity of the
				technology.
							(D)Requirements for
				nondisclosure agreementsA nondisclosure agreement entered into
				with respect to an election-dedicated voting system technology meets the
				requirements of this subparagraph if the agreement—
							(i)is
				limited in scope to coverage of the technology disclosed under subparagraph (B)
				and any trade secrets and intellectual property rights related thereto;
							(ii)does not prohibit
				a signatory from entering into other nondisclosure agreements to review other
				technologies under this paragraph;
							(iii)exempts from
				coverage any information the signatory lawfully obtained from another source or
				any information in the public domain;
							(iv)remains in effect
				for not longer than the life of any trade secret or other intellectual property
				right related thereto;
							(v)prohibits the use
				of injunctions barring a signatory from carrying out any activity authorized
				under subparagraph (C), including injunctions limited to the period prior to a
				trial involving the technology;
							(vi)is
				silent as to damages awarded for breach of the agreement, other than a
				reference to damages available under applicable law;
							(vii)allows
				disclosure of evidence of crime, including in response to a subpoena or
				warrant;
							(viii)allows the
				signatory to perform analyses on the technology (including by executing the
				technology), disclose reports and analyses that describe operational issues
				pertaining to the technology (including vulnerabilities to tampering, errors,
				risks associated with use, failures as a result of use, and other problems),
				and describe or explain why or how a voting system failed or otherwise did not
				perform as intended; and
							(ix)provides that the
				agreement shall be governed by the trade secret laws of the applicable
				State.
							(E)Election-dedicated
				voting system technology definedFor purposes of this paragraph:
							(i)In
				generalThe term
				election-dedicated voting system technology means the
				following:
								(I)The source code
				used for the trusted build and its file signatures.
								(II)A complete disk
				image of the pre-build, build environment, and any file signatures to validate
				that it is unmodified.
								(III)A complete disk
				image of the post-build, build environment, and any file signatures to validate
				that it is unmodified.
								(IV)All executable
				code produced by the trusted build and any file signatures to validate that it
				is unmodified.
								(V)Installation
				devices and software file signatures.
								(ii)ExclusionSuch term does not include
				commercial-off-the-shelf software and hardware defined under
				under the 2005 voluntary voting system guidelines adopted by the Commission
				under section
				222.
							.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply with
			 respect to each election for Federal office held after the date of the
			 enactment of this Act.
			
